                        1
                                MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                        2       ETHAN D. THOMAS., ESQ., Bar # 12874
                                LITTLER MENDELSON, P.C.
                        3       3960 Howard Hughes Parkway
                                Suite 300
                        4       Las Vegas, NV 89169-5937
                                Telephone:    702.862.8800
                        5       Fax No.:      702.862.8811
                                Email: mpaek@littler.com
                        6       Email: edthomas@littler.com
                        7       Attorneys for Defendant
                                CITY OF HENDERSON
                        8
                                                                UNITED STATES DISTRICT COURT
                        9

                     10                                              DISTRICT OF NEVADA

                     11         KELLY WOODBURN and THOMAS
                                WOODBURN, individually and on behalf
                     12         of all others similarly situated,                Case No. 2:19-cv-01488-JAD-VCF

                     13                           Plaintiffs,

                     14         vs.                                              STIPULATION AND ORDER FOR
                                                                                 EXTENSION OF TIME TO RESPOND TO
                     15         CITY OF HENDERSON; DOES I through                COMPLAINT
                                V, inclusive; and ROE CORPORATIONS
                     16         I through V, inclusive,
                                                                                 (First Request)
                     17                           Defendants.

                     18
                                       Plaintiffs KELLY WOODBURN and THOMAS WOODBURN, and Defendant CITY OF
                     19
                                HENDERSON ("Defendant"), by and through their respective counsel, do hereby stipulate and agree
                     20

                     21         to a two-week extension of the deadline for Defendant to file a responsive pleading or motion to

                     22         Plaintiff’s Complaint. Accordingly, through this stipulation the current deadline of September 3, 2019

                     23         shall be extended up to and including September 17, 2019. There have been no previous requests for
                     24
                                an extension of the deadline to respond to the Complaint before this court.
                     25
                                ///
                     26
                                ///
                     27
                                ///
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1              The extension is necessary as Defense Counsel needs additional time to investigate the
                        2       allegations made in the Complaint and to formulate its response. This Stipulation is made in good faith
                        3
                                and not for purposes of delay.
                        4

                        5       Dated: August 28, 2019                          Dated: August 28, 2019
                        6       REMPFER MOTT LUNDY                              LITTLER MENDELSON, P.C.
                        7

                        8       By:_/s/ Scott E. Lundy___________________ By:_/s/ Ethan D. Thomas _______________
                                    JOSEPH N. MOTT, ESQ.                     MONTGOMERY Y. PAEK, ESQ.
                        9           SCOTT E. LUNDY, ESQ.                     ETHAN D. THOMAS, ESQ.
                     10         Attorneys for Plaintiffs Kelly Woodburn and     Attorneys for Defendant City of Henderson
                     11         Thomas Woodburn

                     12

                     13
                                                                                     ORDER
                     14

                     15                                                              IT IS SO ORDERED.

                     16
                                                                                     _____________________________________
                     17                                                              UNITED STATES MAGISTRATE JUDGE
                     18                                                                        September 4, 2019
                                                                                     DATED: _____________________
                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
